        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO" ,^/L ; ; ''; n


   UNITED STATES OF AMERICA,
   Plaintiff,
                                                                   CASE NO. 16-591 (GAG)
   V.




   [17] ANIBAL GONZALEZ-BURGOS,
   a/k/a "Nengo",
   Defendant.




                                    PLEA AGREEMENT
                              (Pursuant to Rule U(c)(l)(B) FRCP)

TO THE HONORABLE COURT:

        COMES NOW the United States of America through its counsel Rosa Emilia Rodriguez-

Velez, United States Attorney for the District of Puerto Rico; Jose Capo-Iriarte, Assistant United


States Attorney, Chief, Criminal Division; Alberto Lopez-Rocafort, Assistant U.S. Attorney,


Deputy Chief, Gang Unit; Vanessa E. Bonhomme, Assistant U.S. Attorney; Defendant's counsel,


Rachel Brill, Esq.; and Defendant [17] ANIBAL GONZALEZ-BURGOS, pursuant to Rule

ll(c)(l)(B) of the Federal Rules of Criminal Procedure, state to this Honorable Court, that they

have reached an agreement, the terms and conditions of which are as follows:


        1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

        The defendant agrees to plead guilty to COUNT ONE and COUNT SIX of the Indictment:

        COUNT ONE: Conspiracy to Possess with Intent to Distribute Controlled

Substances-


        Beginning on a date unknown, but no later than in or about the year 2012, and continuing


up to and until the return of the instant Indictment, in the Municipality of San Juan, District of

Puerto Rico and within the jurisdiction of this Court, defendant, [17] ANIBAL GONZALEZ-
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 2 of 15




USA v. [17} Anibal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
BURGOS and other persons, did knowingly and intentionally, combine, conspire, and agree with


each other and with diverse other persons known and unknown to the Grand Jury, to commit an


offense against the United States, that is, to knowingly and intentionally possess with intent to


distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of a

mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


a Schedule II, Narcotic Drug Controlled Substance; a mixture or substance containing a detectable


amount of marijuana, a Schedule I, Controlled Substance; a mixture or substance containing a


detectable amount of Oxycodone (commonly known as Percocet), a Schedule II Controlled


Substance; and a mixture or substance containing a detectable amount ofAlprazolam (commonly


known as Xanax), a Schedule IV Controlled Substance; within one thousand (1,000) feet of a real

property comprising the Vista Hermosa Public Housing Project (hereinafter "Vista Hermosa"), a


housing facility owned by a public housing authority, within one thousand (1,000) feet of a real

property comprising a public or private elementary, vocational, or secondary school, and within


one thousand (1,000) feet of a playground, all within the Municipality of San Juan, Puerto Rico.

All in violation of Title 21, United States Code, Sections 841(a)(l), 846, and 860.

       COUNT SIX: Possession of a Firearm in Furtherance of a Drug Trafficking Crime -

       Beginning on a date unknown, but no later than in or about the year 2012, and continuing


up to and until the return of the instant Indictment, in the Municipality of San Juan, District of
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 3 of 15




USA v, (17} Aftibal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
Puerto Rico and within the jurisdiction of this Court, defendant [17] ANIBAL GONZALEZ-

BURGOS, and other persons known and unknown to the Grand Jury, aiding and abetting each


other, did knowingly possess firearms, of unknown make and caliber, as that term is defined in


Title 18, United States Code, Section 921 (a)(3), in furtherance of a drug trafficking crime for which

they may be prosecuted in a court of the United States, as charged in Count One of the instant


Indictment. All in violation of Title 18, UnitedStates Code, Section 924(c)(l)(A) and 2.

       2. MAXIMUM PENALTIES

       The penalty for the offense charged in COUNT ONE of the Indictment is a term of

imprisonment which shall not be less than ten (10) years and up to two (2) terms of life, a fine not

to exceed twenty million dollars ($20,000,000.00) and a term of supervised release of not less than


ten (10) years in addition to any term of incarceration, pursuant to Title 21, United States Code,


Sections 841(b)(l)(A), 846, and 860.

       However, for purposes of this plea agreement, the defendant is being held responsible for


the possession of at least two hundred (200) grams but less than three hundred (300) grams of

cocaine. Therefore, the penalty for the offense for which defendant is pleading guilty is a term of

imprisonment of at least one (1) year in prison and not more than forty (40) years in prison, a fine


not to exceed $2,000,000.00, and a term of supervised release of at least six (6) years. All


pursuant to Title 21, United States Code, Sections 841(a)(l), (b)(l)(C), 846, and 860.

       The penalty for the offense charged in COUNT SIX of the Indictment is a term of

imprisonment of not less than five (5) years, but not more than life imprisonment; and a term of


supervised release of not more than three (3) years. The Court may also impose a fine not to exceed
            Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 4 of 15




    USA v. fl7iAmb{fIGonz(ilez-Burgos, Criminal No. 16-591 (GAG)
    Plea Agreement
    $250,000.00, pursuant to Title 18, United States Code, Section 924(c)(l)(A)(i).

           3. SPECIAL MONETARY ASSESSMENT

           Prior to Defendant's change of plea hearing, the Defendant shall pay a special monetary


    assessment of one hundred dollars ($100.00) per count of conviction.


           4. ADVISORY NATURE OF THE SENTENCING GUIDELINES

           The defendant is aware that pursuant to the decisions issued on January 12, 2005, by the


    Supreme Court of the United States in the case of United States v. Booker, 543 U.S. 220 (2005),

    the Sentencing Guidelines are no longer mandatory and must be considered effectively advisory.


           5. RULE ll(c)(l)(B) WARNINGS

           The defendant is aware that the defendant's sentence is within the sound discretion of the


    sentencing judge, but the same may be imposed following the United States Sentencing Guidelines,


    Policy Statements, Application, and Background Notes as advisory to the imposition of sentence.


    The defendant is aware that the Court has jurisdiction and authority to impose any sentence within

    the statutory maximum set for the offense to which the defendant pleads guilty. If the Court


    should impose a sentence up to the maximum established by statute, the defendant cannot, for that

b   reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations under

    this plea agreement.


           6. FINES AND RESTITUTION

           The Court may, pursuant to Section 5E 1.2(1) of the Sentencing Guidelines, Policy

    Statements, Application, and Background Notes, order the defendant to pay a fine sufficient to


    reimburse the government for the costs of any imprisonment and/or supervised release ordered.
            Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 5 of 15




    USA v. [17]Ambal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
    Plea Agreement
    Defendant further agrees to provide financial statements as requested by the United States.


           7. SENTENCING GUIDELINES CALCULATIONS

           Although the Guidelines are now advisory in nature, the sentencing court, in imposing


    sentence, is required to consider the Guideline "sentencing range established for the applicable


    category of the offense committed by the defendant." United States v. Booker, 543 U.S. 220


    (2005). The United States and Defendant agree to recommend the following Sentencing

    Guidelines' calculations:




^
                                      INTENTIONALLY BLANK
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 6 of 15




USA v. [17]Anibal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement




             SENTENCING GUIDELINES CALCULATION TABLE (COUNT ONE)
                  Title 21, United States Code, Sections 841(a)(l), 846, and 860

                BASE OFFENSE LEVEL [U.S.S.G. §2DU(c)(8)]                                  18
      (Possession of at least 200 grams but less than 300 grams of cocaine)


                PROTECTED LOCATION [U.S.S.G. §2D1.2(a)(l)]
                                                                                          +2
                 (Distribution within 1,000 ofPHP/School Zone)

                      Acceptance of Responsibility [§ 3E1.1]                              -3


                            TOTAL OFFENSE LEVEL                                           17

    IMPRISONMENT RANGE IF CRIMINAL HISTORY CATEGORY I                                   24-30
             IF CRIMINAL HISTORY CATEGORY 11                                            27-33
             IF CRIMINAL HISTORY CATEGORY III                                           30-37
             IF CRIMINAL HISTORY CATEGORY IV                                            37-46
             IF CRIMINAL HISTORY CATEGORY V                                             46-57

             IF CRIMINAL HISTORY CATEGORY VI                                            51-63
                                                                                       months
                                                                                      ZONED



        8.      CRIMINAL HISTORY CATEGORY

        The parties make NO stipulation as to defendant's criminal history. However, the


parties stipulate that the defendant s conviction and sentence in 13-428 (DRD) is relevant conduct


in this case, therefore, such conviction should not score any points in the criminal history


calculation.


       9.       SENTENCE RECOMMENDATION

       The parties agree to jointly recommend the defendant be sentenced to twenty-four (24)

months of imprisonment as to COUNT ONE, regardless of his criminal history category. The
                                                  6
               Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 7 of 15




    USA v. [UJAnibal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
    Plea Agreement
    defendant recognizes that COUNT ONE carries a one-year minimum mandatory sentence. As to


    COUNT SIX, the parties agree to jointly recommend the defendant be sentenced to sixty (60)

    months of imprisonment, which is the statutory minimum sentence, regardless of criminal history


    category. The defendant recognizes the sentence in COUNT SIX must be served consecutively to


    any other sentence imposed. The defendant agrees that this sentence recommendation is reasonable


    pursuant to Title 18, UnitedStates Code, Section 3553(a).


               10. WAIVER OF APPEAL

               Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed




^
    by the Court is a total ofninety-three (93) months or less, the defendant waives the right to appeal

    any aspect of this case s judgment and sentence, including but not limited to the term of


    imprisonment or probation, restitution, fines, forfeiture, and the term and conditions of supervised


    release.


               11. NO FURTHER ADJUSTMENTS OR DEPARTURES

               The United States and the defendant agree that no departures shall be requested by the

    parties. This Plea Agreement has taken into consideration all Title 18, United States Code, Section


    3553 factors. Any recommendation for a term of imprisonment below what has been stipulated


    in paragraph (9) above will constitute a material breach of the plea agreement.


               12. JURISDICTIONAL LIMITS OF PLEA AGREEMENT

               It is specifically understood by the defendant, that this plea agreement does not extend to


    or bind other federal districts, federal civil and/or tax authorities, and/or State or Commonwealth

    of Puerto Rico tax authorities, civil and/or State or Commonwealth of Puerto Rico law enforcement


                                                        7
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 8 of 15




USA v. fl7JAftibal GonzaIez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
authorities.


        13. SATISFACTION WITH COUNSEL

        The defendant, represents to the Court that defendant is satisfied with defendant's attorney,


Rachel Brill, Esquire, and hereby indicates that counsel has rendered effective legal assistance.


        14. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

        Defendant understands that by entering into this agreement, Defendant surrenders certain


rights as provided in this agreement. Defendant understands that the rights of criminal defendants


include the following:

        a. If the Defendant had persisted in a plea of not guilty to the charges, Defendant


would have had the right to a speedy jury trial with the assistance of counsel. The trial may be

conducted by a judge sitting without a jury if the Defendant, the United States and the judge agree.

        b. If a jury trial is conducted, the jmy would be composed of twelve lay persons

selected at random. The Defendant and the Defendant's attorney would assist in selecting the


jurors by removing prospective jurors for cause where actual bias or other disqualification is


shown, or by removing prospective jurors without cause by exercising peremptory challenges.


The jury would have to agree, unanimously, before it could return a verdict of either guilty or not


guilty. The jury would be instructed that the Defendant is presumed innocent that it could not

convict the Defendant unless, after hearing all the evidence, it was persuaded of the Defendant's


guilt beyond a reasonable doubt, and that it was to consider each charge separately.


       c. If a trial is held by the judge without a jury, the judge would find the facts and, after

hearing all the evidence and considering each count separately, determine whether or not the
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 9 of 15




USA v. [17] Anihat GonzaIeTrBurgos, Criminal No. 16-591 (GAG)
Plea Agreement
evidence established the Defendant's guilt beyond a reasonable doubt.


        d. At a trial, the United States would be required to present its witnesses and other


evidence against the Defendant. The Defendant would be able to confront those witnesses and


Defendant's attorney would be able to cross-examine them. In turn, the Defendant could present


witnesses and other evidence on Defendant s own behalf. If the witnesses for the Defendant


would not appear voluntarily, Defendant could require their attendance through the subpoena


power of the Court.


        e. At a trial, the Defendant could rely on the privilege against self-incrimination to


decline to testify, and no inference of guilty could be drawn from the Defendant's refusal to testify.


If the Defendant desired to do so, the Defendant could testify on the Defendant's own behalf.


        15. DISMISSAL OF REMAINING COUNTS:

       At sentencing, the United States shall request the dismissal of the remaining counts of the


Indictment.


        16. STIPULATED VERSION OF FACTS

       The accompanying Stipulated Version of Facts signed by the defendant is hereby

incorporated into this plea agreement. Defendant adopts the Version of Facts and agrees that the


facts therein are accurate in every respect and that, had the matter proceeded to trial, the United


States would have proven those facts beyond a reasonable doubt. Further, the defendant agrees


that said statement of facts can be used by the sentencing judge in determining the application of

any sentencing guidelines in the instant case.
       Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 10 of 15




USA v. [17]Ambal Gffiizafez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
        17. LIMITATIONS OF PLEA AGREEMENT

        This plea agreement binds only the United States Attorney's Office for the District of

        Puerto Rico and the Defendant; it does not bind any other federal district, state or local


authorities.


        18. ENTIRETY OF PLEA AGREEMENT

        The United States and the defendant acknowledge that the above-stated terms and


conditions constitute the entire plea agreement between the parties and deny the existence of any


other terms and conditions not stated herein. No additional promises, terms or conditions will be


entered unless in writing and signed by all parties.


        19. AMENDMENTS TO PLEA AGREEMENT

       No other promises, terms, conditions will be entered unless in writing, signed by all parties.


       20. VOLUNTARINESS OF GUILTY PLEA

       It is understood by the defendant, that defendant is entering into this plea agreement without

compulsion, threats, or any other promises from the United States Attorney or any of his agents.


The defendant acknowledges that no threats have been made against the defendant and that the


defendant is pleading guilty freely and voluntarily because the defendant is, in fact, guilty.

       21. POTENTIAL IMPACT ON IMMIGRATION STATUS

       The Defendant hereby agrees and recognizes that, if the Defendant is not a United States


Citizen, his plea of guilty in this case may have an impact in his immigration status. Among others,


the Defendant is subject to removal from the United States; the defendant may be barred,

temporarily or permanently, from reentering the United States; a criminal conviction may affect the



                                                  10
       Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 11 of 15




USA v. fl7]AmbaI Genzalez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
Defendant s ability to apply for United States citizenship, and other benefits. Further, the

Defendant agrees and recognizes that any term of supervised release imposed by the Court may be


suspended, as long as he remains outside the United States. However, should Defendant, at any


time, reenter the United States he must immediately report to a U. S. Probation Office and otherwise


comply with any conditions of supervised release that may be imposed herein.




RESPECTFULLY SUBMITTED.
ROSA EMILIA RODRIGUE2-VELEZ
United States Attorney




 3os^(gQ                                              Rachel Brill, Esq.
 Assi;^W<S. Attorney                                  Counsel f<?/ Defendant
 Chidf, Criminal Diyisjon                             Dated:
 Dated: 5/f^//<)

             <^ r               ^^-^
 Alberto Lopez-Rocafort                               Anibal Gonzalez-Bi
 Assistant U.S. Attorney                              Defendant
 Deputy Chief, Gang Unit                              Dated: ^/JM/J^
 Dated; -S /^/^W^




Vanessa E. Bonhomme
Assistant,U.S. Attorney
Dated: 'bjl^W^




                                                 11
        Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 12 of 15




USA v. [17] Anibal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement


        I have consulted with my counsel and fully understand all of my rights with respect to the

Indictment pending against me. Further, I have consulted with my attorney and fully understand


my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,

Application, and Background Notes which may apply in my case. I have read this Plea

Agreement and carefully reviewed every part of it with your attorney. My counsel has translated


the plea agreement it to me in the Spanish language and I have no doubts as to the contents of the


agreement. I fully understand this agreement and I voluntarily agree to it.



    ^Tf-^/^/i^ ^/M^r.
        ^/*.//<
Date:
                                                       Ambal Gonzal^BurgjSs ^
                                                       Defendant

        I am the attorney for the Defendant. I have fully explained to the Defendant his rights

with respect to the pending Superseding Indictment. Further, I have reviewed the provisions of


the Sentencing Guidelines, Policy Statements, Application, and Background Notes, and I have


fully explained to the Defendant the provisions of those guidelines which may apply in this case.

I have carefully reviewed every part this Plea Agreement with the Defendant. I have translated


the plea agreement and explained it in the Spanish language to the defendant who has expressed

having no doubts as to the contents of the agreement. To my knowledge, the Defendant is entering


into this agreement voluntarily, intelligently and with full knowledge of all consequences of

Defendants plea of guilty.

Date://^
                                                       Rachel Brill, Esq.
                                                       Counsel for Defendant


                                                  12
            Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 13 of 15




     USA v. [17]Ambal Gonzalez-Burgos, Criminal No. 16-591 (GAG)
     Plea Agreement
                            GOVERNMENT'S VERSION OF THE FACTS

            In conjunction with the submission of the accompanying plea agreement in this case. The


     United States submits the following statement setting forth the United States version of the facts

     leading to the defendant's acceptance of criminal responsibility for defendant's violations of Title


     21, United States Code, Sections 841, 846, and 860. The following is a summary of the facts the

     United States would have proven beyond reasonable doubt if this matter would have gone to trial:


            Beginning on a date unknown, but no later than in or about the year 2012, and continuing


     up to and until the return of the instant Indictment, in the Municipality of San Juan, District of
                                                                               t

     Puerto Rico and within the jurisdiction of this Court, [17] ANIBAL GONZALEZ-BURGOS and

    his co-defendants did knowingly and intentionally, combine, conspire, and agree with each other


    and with diverse other persons known and unknown to the Grand Jury, to commit an offense


    against the United States, that is, to knowingly and intentionally possess with intent to distribute

    controlled substances, to wit: in excess of two hundred and eighty (280) grams of a mixture or


    substance containing a detectable amount of cocaine base (crack), a Schedule II Narcotic Dmg
^/^".".. .7."^ .
    Controlled Substance; in excess of one (1) kilogram of a mixture or substance containing a


    detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in excess of five


    (5) kilograms of a mixture or substance containing a detectable amount of cocaine, a Schedule II,


    Narcotic Drug Controlled Substance; a mixture or substance containing a detectable amount of


    marijuana, a Schedule I, Controlled Substance; a mixture or substance containing a detectable


    amount ofOxycodone (commonly known as Percocet), a Schedule II Controlled Substance; and a


    mixture or substance containing a detectable amount ofAlprazolam (commonly known as Xanax),


    a Schedule IV Controlled Substance; within one thousand (1,000) feet of a real property
                                                     13
       Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 14 of 15




USA v. [17]Ambal GonzaIez-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
comprising the Vista Hermosa Public Housing Project (hereinafter "Vista Hermosa"), a housing

facility owned by a public housing authority, within one thousand (1,000) feet of a real property

comprising a public or private elementary, vocational, or secondary school, and within one


thousand (1,000) feet of a playground, all within the Municipality of San Juan, Puerto Rico. All in

violation of Title 21, United States Code, Sections 841(a)(l), 846, and 860.

        Beginning on a date unknown, but no later than in or about the year 2012, and continuing


up to and until the return of the instant Indictment, in the Municipality of San Juan, District of

Puerto Rico and within the jurisdiction of this Court, defendant [17] ANIBAL GONZALEZ-

BURGOS, and other persons known and unknown to the Grand Jury, aiding and abetting each


other, did knowingly possess firearms, of unknown make and caliber, as that term is defined in


Title 18, United States Code, Section 921 (a)(3), in furtherance of a drug trafficking crime for which

they may be prosecuted in a court of the United States, as charged in Count One of the instant


Indictment. All in violation of Title 18, United States Code, Section 924(c)(l)(A) and 2.

        Specifically, [17] ANIBAL GONZALEZ-BURGOS acted as an armed seller for this drug

trafficking organization. Several kilograms of cocaine, cocaine base (crack), heroin, a detectable


amount of marijuana, and Oxycodone and Alprazolam were sold during the course of the


conspiracy, however for purposes of his plea agreement, the defendant is held responsible for the


possession with intent to distribute and the distribution of at least two hundred (200) grams but

less than three hundred (300) grams of cocaine. The defendant also possessed firearms in


furtherance of the drug trafficking conspiracy. This all occurred within 1,000 feet of a housing

facility owned by a public housing authority, within 1,000 feet of a property comprising a public

or private elementary, vocational, or secondary school, and within 1 ,000 feet of a playground.

                                                  14
       Case 3:16-cr-00591-GAG Document 1322 Filed 07/11/19 Page 15 of 15




USA v. [17]Ambal GonzaieT.-Burgos, Criminal No. 16-591 (GAG)
Plea Agreement
       The United States would have proven these facts beyond a reasonable doubt through

physical, testimonial and documentary evidence such as, but not limited to, video recordings,


photographs, and the testimony of agents from the Police of Puerto Rico, HSI, and cooperating


witnesses, in addition to experts from the DEA Laboratory and CBP Laboratory, among others.


       All discovery was timely provided to defendant.




 Vanessa E. Bonhomme                                  Rachel Brill, Esq.
 Assistant United States Attorney                     Counsel foi/ Defendant
 Dated: ^]t^ \W<\                                     Dated:




                                                      Anibal Gonzalez-B^fg
                                                      Defendant

                                                           •^-^^/Jc^
                                                      Dated:




                                                 15
